DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 21-24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen.
With regard to claim 21, Tanaka teaches a method for cleaning a wafer (reads on workpiece) in a cleaning chamber (item 1 in Figures 1 and 2; Abstract; Col. 5, 8-51; Col. 6, line 55 to Col. 7, line 31; Col. 8, 43-60).  Tanaka’s method comprises transferring the wafer in a dirty state from a first station (item 4a in Figure 1) to the cleaning chamber through an entrance valve (leftmost item 6 in Figure 1) of the cleaning chamber (Col. 6, line 55 to Col. 7, line 31; Col. 8, 43-60).  Tanaka’s method comprises cleaning the wafer from the dirty state to a clean state in the cleaning chamber by spraying ozone-comprising water onto the wafer while the wafer is rotated (Col. 6, line 55 to Col. 7, line 31; Col. 8, 43-60).  Tanaka’s method comprises transferring the wafer in the clean state from the cleaning chamber to a second station (item 4b in Figure 1) through an exit valve (second item 6 from left in Figure 1) of the cleaning chamber (Col. 6, line 55 to Col. 7, line 31; Col. 8, 43-60).  Tanaka teaches that cleaning the wafer is important because it removes from the substrate contaminant particles that could potentially harm a downstream layer-formation step (Col. 4, 17-44).  
Although Tanaka teaches that the second station (item 4b in Figure 1) is separated from the first station (item 4a in Figure 1) by the entrance valve (leftmost item 6 in Figure 1) and exit valve (second item 6 from left in Figure 1) of the cleaning chamber, Tanaka does not explicitly teach a step of isolating the second station from 
Meulen teaches that when transferring a wafer through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements (Par. 0156 and 0157).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka such that, when the entrance valve (leftmost item 6 in Figure 1) and exit valve (second item 6 from left in Figure 1) do not need to be open for allowing wafer transfer, the entrance and exit valves are closed so as to isolate the second station from the first station, thus advantageously preventing cross-contamination between the first and second stations.  In this method of Tanaka in view of Meulen, the cleaning chamber exit valve is closed when the wafer is transferred from the first station to the cleaning chamber because the cleaning chamber exit valve does not need to be open during that transfer, and the cleaning chamber entrance valve is closed when the wafer is transferred from the cleaning chamber to the second station because the cleaning chamber entrance valve does not need to be open during that transfer.  Tanaka teaches that contamination on the wafer is undesirable because contaminant particles can potentially harm a downstream layer-formation step, and the motivation for performing the modification was provided by Meulen, who teaches that when transferring a wafer through successive chambers that are connected by valves, the valves can be advantageously 
The combination of Tanaka in view of Meulen does not explicitly teach that the second station is cleaner than the first station.  However, since the second station is downstream of the cleaning station and since the first station is upstream of the cleaning station, it is reasonably expected that the second station is cleaner than the first station simply because wafer contaminants are removed in the cleaning chamber before the wafer enters the second station, whereas a not-yet-cleaned wafer is in the first station before being cleaned.  Thus, it is reasonably expected that the first station has a dirty environment commensurate with a dirtiest surface of the wafer, and it is reasonably expected that the second station has an environment that is cleaner than the environment of the first station.  In this “reasonably expected” argument, since the entrance and exit valves are closed when they don’t need to be open (that is, in the developed combination of Tanaka in view of Meulen, the cleaning chamber exit valve is closed when the wafer is transferred from the first station to the cleaning chamber and the cleaning chamber entrance valve is closed when the wafer is transferred from the cleaning chamber to the second station) so as to isolate the second station from the first station, the environment of the second station can be considered to be “continuously controlled” cleaner than the environment of the first station since this controlling of the entrance and exit valves is performed to prevent cross-contamination.  If this “reasonably expected” line of argument is not persuasive, here is another: it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
With regard to claim 22, the combination of Tanaka in view of Meulen does not teach loading the wafer to an input load port in order to be transferred into the first station.  Tanaka’s Figure 1 does not show the entirety of the first station (item 4a in Figure 1).  However, in a different embodiment illustrated in Figure 4, Tanaka teaches that a first station can comprise a load lock chamber (item 8a in Figure 4) into which a 
With regard to claim 23, in the method of Tanaka in view of Meulen, the cleaned wafer is unloaded from the second station by way of an output load port (third item 6 from the left in Figure 1 of Tanaka).  
With regard to claim 24, the combination of Tanaka in view of Meulen does not explicitly teach closing the cleaning chamber exit valve (second item 6 from left in Tanaka’s Figure 1) before transferring the wafer into the cleaning chamber by way of the cleaning chamber entrance valve (leftmost item 6 in Tanaka’s Figure 1).  However, Meulen teaches that when transferring a wafer through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements.  It would have been obvious to one of ordinary skill in the art before the effective filing date 
With regard to claim 26, the combination of Tanaka in view of Meulen does not explicitly recite closing the entrance valve of the cleaning chamber before transferring the cleaned wafer from the cleaning chamber to the second station.  However, Meulen teaches that when transferring a wafer through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that the entrance valve of the cleaning chamber is closed before transferring the cleaned wafer from the cleaning chamber to the second station.  The entrance valve of the cleaning chamber does not need to be open when transferring the cleaned wafer from the cleaning chamber to the second station, and the motivation for performing the modification would be to prevent cross-contamination between the environments separated by the cleaning chamber entrance valve.  
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 21 above, and further in view of U.S. 6,251,195 to Wagener.
With regard to claim 25, the combination of Tanaka in view of Meulen does not teach pressurizing the cleaning chamber before opening the entrance valve of the cleaning chamber to transfer the wafer into the cleaning chamber.
Wagener teaches that, before opening a wafer-transport valve (item 28 in Figure 1) between a cleaning chamber (item 12 in Figure 1) and another chamber (item 54 in Figure 1), it is advantageous to first pressurize the cleaning chamber relative to the other chamber such that the pressure differential will prevent the flow of contaminants into the cleaning chamber when the valve is opened (Col. 7, line 45 to Col. 8, line 37; Col. 10, 5-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that the cleaning chamber is pressurized relative to the first station before opening the entrance valve of the cleaning chamber to transfer the wafer into the cleaning chamber.  The motivation for performing the modification was provided by Wagener, who teaches that, before opening a wafer-transport valve (item 28 in Figure 1) between a cleaning chamber (item 12 in Figure 1) and another chamber (item 54 in Figure 1), it is advantageous to first pressurize the cleaning chamber relative to the other chamber such that the pressure differential will prevent the flow of contaminants into the cleaning chamber when the valve is opened.  In this method of Tanaka in view of Meulen, the pressure differential between the cleaning chamber and the first station advantageously .  
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 21 above, and further in view of U.S. 5,378,283 to Ushikawa.  
With regard to claim 28, the combination of Tanaka in view of Meulen does not teach recirculating gas flow in the second station.
Ushikawa teaches that a substrate-storing chamber (item 11 in Figure 1) can advantageously recirculate its gas through a filter system (comprising cleaning filter 43 in Figure 1) such that ambient particle contaminants in the gas can be removed from the gas, thus protecting substrates stored in chamber from particle contamination (Col. 3, 50-68; Col. 6, 46-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that the atmosphere of the second station is recirculated via a recirculation system comprising a filter system that can filter particle contaminants out of the gaseous atmosphere.  In this combination of Tanaka in view of Meulen in view of Ushikawa, the recirculation and filtering of the atmosphere of the second station removes potentially harmful particles from the atmosphere of the second station.  The motivation for performing the modification was provided by Ushikawa, who teaches that a substrate-storing chamber can advantageously recirculate its gas through a filter system such that ambient particle contaminants in the gas can be removed from the gas, thus protecting substrates stored in chamber from particle contamination.  
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 21 above, and further in view of U.S. 2006/0102237 by Le Guet et al. (hereafter referred to as “Guet”).  
With regard to claim 29, the combination of Tanaka in view of Meulen does not teach cooling the environment of the second station.
Guet teaches that when trying to transfer a wafer in an enclosed environment without the wafer becoming contaminated with particle contaminants, it is advantageous to have a thermophoresis plate in the environment, wherein the thermophoresis plate is cooled in order to attract ambient particles by thermal migration such that those particles do not contaminate the wafer (Abstract; Par. 0082 and 0135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that the second section comprises a cooling thermophoresis plate that cools the environment of the second station in order to attract ambient particle contaminants by thermal migration.  In this method of Tanaka in view of Meulen, the thermophoresis plate protects the wafer from particle contamination by attracting any ambient particles to itself.  The motivation for performing the modification was provided by Guet, who teaches that when trying to transfer a wafer in an enclosed environment without the wafer becoming contaminated with particle contaminants, it is advantageous to have a thermophoresis plate in the environment, wherein the thermophoresis plate is cooled in order to attract ambient particles by thermal migration such that those particles do not contaminate the wafer.  
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 21 above, and further in view of U.S. 6,251,195 to Wagener.
With regard to claim 30, the combination of Tanaka in view of Meulen does not teach establishing a curtain flow at the exit of the cleaning chamber.
Wagener teaches that when discharging a cleaned wafer out of a cleaning chamber through an exit valve, it is advantageous to establish a curtain flow of gas at the exit valve of the cleaning chamber in order to prevent contaminants from entering the cleaning chamber (Col. 9, line 56 to Col. 10, line 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that a curtain flow of gas is established at the exit valve of the cleaning chamber when a cleaned wafer is being discharged from the cleaning chamber.  In this method of Tanaka in view of Meulen in view of Wagener, the curtain flow functions to prevent contaminants from undesirably entering the cleaning chamber while a substrate is being discharged from the cleaning chamber.  The motivation for performing the modification was provided by Wagener, who teaches that when discharging a cleaned wafer out of a cleaning chamber through an exit valve, it is advantageous to establish a curtain flow of gas at the exit valve of the cleaning chamber in order to prevent contaminants from entering the cleaning chamber.  
Claims 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 21 above, and further in view of U.S. 2009/0065027 by Kawamura.  
With regard to claim 41, the combination of Tanaka in view of Meulen does not explicitly recite having a controller that can be considered an environmental control system.
Kawamura teaches that when processing wafers in a wafer-treating apparatus comprising gate valves (such as valves 133, 144, 154, and 162 in Figure 1), a control unit (item 300 in Figure 1) comprising a central processing unit can advantageously be used to control operations of the wafer-treating apparatus in an automated manner, including operations of the gate valves (Par. 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that a control unit comprising a central processing unit is used to control operations of the wafer-treating system of Tanaka in view of Meulen in an automated manner, including operations of the entrance and exit valves (whose control results in the second station having a cleaner environment than the first station, as discussed above in the rejection of claim 21).  In this method of Tanaka in view of Meulen in view of Kawamura, the control unit reads on applicant’s environmental control system.
Claims 21-24, 26, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2005/0121144 by Edo in view of U.S. 2007/0269297 by Meulen.  
With regard to claim 21, Edo teaches a method for cleaning a mask, which is considered to read on workpiece because a cleaning tool (item 700 in Figure 1A) works on the mask by cleaning it (Par. 0047-0060).  In Edo’s method, the mask is transferred in a dirty state from a first station (item 400 in Figure 1A) to a cleaning chamber (item 200 in Figure 1A) through an entrance valve (item 420 in Figure 1A) of the cleaning chamber; Par. 0047-0050 and 0065-0069).  The cleaning tool in the cleaning chamber then cleans the mask and the mask is then transferred in a cleaned state from the cleaning chamber to a second station (item 500 in Figure 1A) through an exit valve (item 510 of Figure 1A) of the cleaning chamber (Par. 0069-0076).  Edo teaches that having contamination on the mask is undesirable because particles on the mask can harm a downstream exposure process that uses the mask (Par. 0001, 0013, and 0017).  
Although Edo teaches that the second station (item 500 in Figure 1A) is separated from the first station (item 400 in Figure 1A) by the entrance valve (item 420 in Figure 1A) and exit valve (item 510 from left in Figure 1A) of the cleaning chamber, Edo does not explicitly teach a step of isolating the second station from the first station so that an environment of the second station is cleaner than the dirty environment of the first station.  
Meulen teaches that when transferring a workpiece through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo such that, when the cleaning chamber entrance valve and cleaning chamber exit valve do not need to be open for allowing mask transfer, the entrance and exit valves are closed so as to isolate the second station from the first station, thus advantageously preventing cross-contamination between the first and second stations.  In this method of Edo in view of Meulen, the cleaning chamber exit valve is closed when the mask is transferred from the first station to the cleaning chamber because the cleaning chamber exit valve does not need to be open during that transfer, and the cleaning chamber entrance valve is closed when the mask is transferred from the cleaning chamber to the second station because the cleaning chamber entrance valve does not need to be open during that transfer.  Edo teaches that having contamination on the mask is undesirable because particles on the mask can prevent the mask from functioning properly in its role in an exposure-based manufacturing method, and the motivation for performing the modification was provided by Meulen, who teaches that when transferring a workpiece through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements.  
The combination of Edo in view of Meulen does not explicitly teach that the second station is cleaner than the first station.  However, since the second station is 
With regard to claim 22, in the method of Edo in view of Meulen, the mask is loaded in the dirty state to an input load port (item 410 in Edo’s Figure 1A) when transferred into the first station (Par. 0065 of Edo).  
With regard to claim 23, in the method of Edo in view of Meulen, the mask is unloaded in a cleaned state from the second station to an output load port (item 520 in Edo’s Figure 1A; Par. 0076 of Edo).  
With regard to claim 24, the combination of Edo in view of Meulen does not explicitly teach closing the cleaning chamber exit valve before transferring the mask into the cleaning chamber by way of the cleaning chamber entrance valve.  However, Meulen teaches that when transferring a workpiece through successive chambers that 
With regard to claim 26, the combination of Edo in view of Meulen does not explicitly recite closing the entrance valve of the cleaning chamber before transferring the cleaned mask from the cleaning chamber to the second station.  However, Meulen teaches that when transferring a workpiece through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo in view of Meulen such that the entrance valve of the cleaning chamber is closed before transferring the cleaned mask from the cleaning chamber to the second station.  The entrance valve of the cleaning chamber does not need to be open when transferring the cleaned mask from the cleaning chamber to the second station, and the motivation for performing the 
With regard to claim 27, in the method of Edo in view of Meulen, the cleaning chamber is maintained at 100 Pa or less during cleaning of the mask (Par. 0073 of Edo), and therefore, the pressure of the cleaning chamber has to be lowered at some point prior to opening the cleaning chamber exit valve such that a cleaned mask can be moved from the cleaning chamber to the second station.   
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2005/0121144 by Edo in view of U.S. 2007/0269297 by Meulen as applied to claim 21 above, and further in view of U.S. 2006/0102237 by Guet.
With regard to claim 29, the combination of Edo in view of Meulen does not teach cooling the environment of the second station.
Guet teaches that when trying to transfer a mask in an enclosed environment without the mask becoming contaminated with particle contaminants, it is advantageous to have a thermophoresis plate in the environment, wherein the thermophoresis plate is cooled in order to attract ambient particles by thermal migration such that those particles do not contaminate the mask (Abstract; Par. 0082 and 0135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo in view of Meulen such that the second section comprises a cooling thermophoresis plate that cools the environment of the second station in order to attract ambient particle contaminants by thermal migration.  In this method of Edo in view of Meulen, the thermophoresis plate protects the mask from particle contamination by attracting any ambient particles to .  
Claims 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2005/0121144 by Edo in view of U.S. 2007/0269297 by Meulen as applied to claim 21 above, and further in view of U.S. 2009/0065027 by Kawamura.  
With regard to claim 41, the combination of Edo in view of Meulen does not explicitly recite having a controller that can be considered an environmental control system.
Kawamura teaches that when processing wafers in a wafer-treating apparatus comprising gate valves (such as valves 133, 144, 154, and 162 in Figure 1), a control unit (item 300 in Figure 1) comprising a central processing unit can advantageously be used to control operations of the wafer-treating apparatus in an automated manner, including operations of the gate valves (Par. 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo in view of Meulen such that a control unit comprising a central processing unit is used to control operations of the wafer-treating system of Edo in view of Meulen in an automated manner, including operations of the entrance and exit valves (whose control results in the second station having a cleaner environment than the first station, as discussed above in the rejection environmental control system because control of the entrance and exit valves results in the second station having a cleaner environment than the first station.  The motivation for performing the modification was provided by Kawamura, who teaches that when processing wafers in a wafer-treating apparatus comprising gate valves, a control unit comprising a central processing unit can advantageously be used to control operations of the wafer-treating apparatus in an automated manner, including operations of the gate valves.
Claims 31-34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen.  
With regard to claim 31, Tanaka teaches a method for cleaning a wafer (reads on workpiece) in a cleaning chamber (item 1 in Figures 1 and 2; Abstract; Col. 5, 8-51; Col. 6, line 55 to Col. 7, line 31; Col. 8, 43-60).  Tanaka’s method comprises transferring the wafer in a dirty state from a first station (item 4a in Figure 1; corresponds to applicant’s dirty environment) to the cleaning chamber through an entrance valve (leftmost item 6 in Figure 1) of the cleaning chamber (Col. 6, line 55 to Col. 7, line 31; Col. 8, 43-60).  Tanaka’s method comprises cleaning the wafer from the dirty state to a clean state in the cleaning chamber by spraying ozone-comprising water onto the wafer while the wafer is rotated (Col. 6, line 55 to Col. 7, line 31; Col. 8, 43-60).  Tanaka’s method comprises transferring the wafer in the clean state from the cleaning chamber to a second station (item 4b in Figure 1; corresponds to applicant’s clean environment) through an exit valve (second item 6 from left in Figure 1) of the cleaning chamber (Col. 6, line 55 to Col. 7, line 31; Col. 8, 43-60).  Tanaka teaches that cleaning the wafer is 
Although Tanaka teaches that the second station (item 4b in Figure 1) is separated from the first station (item 4a in Figure 1) by the entrance valve (leftmost item 6 in Figure 1) and exit valve (second item 6 from left in Figure 1) of the cleaning chamber, Tanaka does not explicitly teach a step of isolating the second station from the first station during substrates transfers.  
Meulen teaches that when transferring a wafer through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements (Par. 0156 and 0157).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka such that, when the entrance valve (leftmost item 6 in Figure 1) and exit valve (second item 6 from left in Figure 1) do not need to be open for allowing wafer transfer, the entrance and exit valves are closed so as to isolate the second station from the first station, thus advantageously preventing cross-contamination between the first and second stations.  In this method of Tanaka in view of Meulen, the cleaning chamber exit valve is closed when the wafer is transferred from the first station to the cleaning chamber because the cleaning chamber exit valve does not need to be open during that transfer, and the cleaning chamber entrance valve is closed when the wafer is transferred from the cleaning chamber to the second station because the cleaning chamber entrance valve 
The combination of Tanaka in view of Meulen does not explicitly teach that the second station is cleaner than the first station.  However, since the second station is downstream of the cleaning station and since the first station is upstream of the cleaning station, it is reasonably expected that the second station is cleaner than the first station simply because wafer contaminants are removed in the cleaning chamber before the wafer enters the second station, whereas a not-yet-cleaned wafer is in the first station before being cleaned.  Thus, it is reasonably expected that the first station has a dirty environment commensurate with a dirtiest surface of the wafer, and it is reasonably expected that the second station has an environment that is cleaner than the environment of the first station.  In this “reasonably expected” argument, since the entrance and exit valves are closed when they don’t need to be open (that is, in the developed combination of Tanaka in view of Meulen, the cleaning chamber exit valve is closed when the wafer is transferred from the first station to the cleaning chamber and the cleaning chamber entrance valve is closed when the wafer is transferred from the cleaning chamber to the second station) so as to isolate the second station from the first 
With regard to claim 32, the combination of Tanaka in view of Meulen does not teach loading the wafer to an input load port in order to be transferred into the first station.  Tanaka’s Figure 1 does not show the entirety of the first station (item 4a in Figure 1).  However, in a different embodiment illustrated in Figure 4, Tanaka teaches that a first station can comprise a load lock chamber (item 8a in Figure 4) into which a plurality of to-be-treated substrates are loaded (Col. 8, 7-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that the first station is a load lock chamber into which a plurality of to-be-treated wafers are loaded, wherein the load lock chamber comprises an input load port through which the wafers are loaded into the load lock chamber.  It is well known in the art of wafer processing for a load lock chamber to comprise an input port through which wafers can be loaded, and Tanaka teaches that a first station can comprise a load lock chamber (item 8a in Figure 4) into which a plurality of to-be-treated substrates are loaded.  The motivation for performing the modification would be to allow a plurality of substrates to be available in the first station for treatment.    
With regard to claim 33, in the method of Tanaka in view of Meulen, the cleaned wafer is unloaded from the second station by way of an output load port (third item 6 from the left in Figure 1 of Tanaka).  
With regard to claim 34, the developed combination of Tanaka in view of Meulen does not explicitly teach closing the cleaning chamber exit valve (second item 6 from left in Tanaka’s Figure 1) before transferring the wafer into the cleaning chamber by way of the cleaning chamber entrance valve (leftmost item 6 in Tanaka’s Figure 1).  
With regard to claim 36, the combination of Tanaka in view of Meulen does not explicitly recite closing the entrance valve of the cleaning chamber before transferring the cleaned wafer from the cleaning chamber to the second station.  However, Meulen teaches that when transferring a wafer through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that the entrance valve of the cleaning chamber is closed before transferring the cleaned wafer from the cleaning chamber to the second station.  The entrance valve of the cleaning .  
Claims 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 31 above, and further in view of U.S. 6,251,195 to Wagener.
With regard to claim 35, the combination of Tanaka in view of Meulen does not teach pressurizing the cleaning chamber before opening the entrance valve of the cleaning chamber to transfer the wafer into the cleaning chamber.
Wagener teaches that, before opening a wafer-transport valve (item 28 in Figure 1) between a cleaning chamber (item 12 in Figure 1) and another chamber (item 54 in Figure 1), it is advantageous to first pressurize the cleaning chamber relative to the other chamber such that the pressure differential will prevent the flow of contaminants into the cleaning chamber when the valve is opened (Col. 7, line 45 to Col. 8, line 37; Col. 10, 5-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that the cleaning chamber is pressurized relative to the first station before opening the entrance valve of the cleaning chamber to transfer the wafer into the cleaning chamber.  The motivation for performing the modification was provided by Wagener, who teaches that, before opening a wafer-transport valve (item 28 in Figure 1) between a cleaning chamber (item 12 in Figure 1) and another chamber (item 54 in Figure 1), it .  
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 31 above, and further in view of U.S. 5,378,283 to Ushikawa.  
With regard to claim 38, the combination of Tanaka in view of Meulen does not teach recirculating gas flow in the second station.
Ushikawa teaches that a substrate-storing chamber (item 11 in Figure 1) can advantageously recirculate its gas through a filter system (comprising cleaning filter 43 in Figure 1) such that ambient particle contaminants in the gas can be removed from the gas, thus protecting substrates stored in chamber from particle contamination (Col. 3, 50-68; Col. 6, 46-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that the atmosphere of the second station is recirculated via a recirculation system comprising a filter system that can filter particle contaminants out of the gaseous atmosphere.  In this combination of Tanaka in view of Meulen in view of Ushikawa, the recirculation and filtering of the atmosphere of the second station removes potentially harmful particles from the atmosphere of the second station.  The motivation for .  
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 31 above, and further in view of U.S. 2006/0102237 by Guet.
With regard to claim 39, the combination of Tanaka in view of Meulen does not teach cooling the environment of the second station.
Guet teaches that when trying to transfer a wafer in an enclosed environment without the wafer becoming contaminated with particle contaminants, it is advantageous to have a thermophoresis plate in the environment, wherein the thermophoresis plate is cooled in order to attract ambient particles by thermal migration such that those particles do not contaminate the wafer (Abstract; Par. 0082 and 0135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that the second section comprises a cooling thermophoresis plate that cools the environment of the second station in order to attract ambient particle contaminants by thermal migration.  In this method of Tanaka in view of Meulen, the thermophoresis plate protects the wafer from particle contamination by attracting any ambient particles to itself.  The motivation for performing the modification was provided by Guet, who teaches that when trying to transfer a wafer in an enclosed environment without the wafer becoming contaminated with particle contaminants, it is advantageous to have a .  
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 31 above, and further in view of U.S. 6,251,195 to Wagener.
With regard to claim 40, the combination of Tanaka in view of Meulen does not teach establishing a curtain flow at the exit of the cleaning chamber.
Wagener teaches that when discharging a cleaned wafer out of a cleaning chamber through an exit valve, it is advantageous to establish a curtain flow of gas at the exit valve of the cleaning chamber in order to prevent contaminants from entering the cleaning chamber (Col. 9, line 56 to Col. 10, line 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that a curtain flow of gas is established at the exit valve of the cleaning chamber when a cleaned wafer is being discharged from the cleaning chamber.  In this method of Tanaka in view of Meulen in view of Wagener, the curtain flow functions to prevent contaminants from undesirably entering the cleaning chamber while a substrate is being discharged from the cleaning chamber.  The motivation for performing the modification was provided by Wagener, who teaches that when discharging a cleaned wafer out of a cleaning chamber through an exit valve, it is advantageous to establish a curtain flow of gas at the exit valve of the cleaning chamber in order to prevent contaminants from entering the cleaning chamber.  
Claims 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 31 above, and further in view of U.S. 2009/0065027 by Kawamura.  
With regard to claim 42, the combination of Tanaka in view of Meulen does not explicitly recite having a controller that can be considered an environmental control system.
Kawamura teaches that when processing wafers in a wafer-treating apparatus comprising gate valves (such as valves 133, 144, 154, and 162 in Figure 1), a control unit (item 300 in Figure 1) comprising a central processing unit can advantageously be used to control operations of the wafer-treating apparatus in an automated manner, including operations of the gate valves (Par. 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that a control unit comprising a central processing unit is used to control operations of the wafer-treating system of Tanaka in view of Meulen in an automated manner, including operations of the entrance and exit valves (whose control results in the second station having a cleaner environment than the first station, as discussed above in the rejection of claim 21).  In this method of Tanaka in view of Meulen in view of Kawamura, the control unit reads on applicant’s environmental control system because control of the entrance and exit valves results in the second station having a cleaner environment than the first station.  The motivation for performing the modification was provided by Kawamura, who teaches that when processing wafers in a wafer-treating apparatus comprising gate valves, a control unit comprising a central 
The combination of Tanaka in view of Meulen in view of Kawamura does not teach that the control unit is located in the environment of the second station.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen in view of Kawamura such that the control unit is located in the environment of the second station because such a modification would be a simple rearrangement of parts (see MPEP 2144.04, Rearrangement of Parts) that would still allow the control unit to successfully perform its role of controlling the wafer processing system.
Claims 31-34, 36, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2005/0121144 by Edo in view of U.S. 2007/0269297 by Meulen.  
With regard to claim 31, Edo teaches a method for cleaning a mask, which is considered to read on workpiece because a cleaning tool (item 700 in Figure 1A) works on the mask by cleaning it (Par. 0047-0060).  In Edo’s method, the mask is transferred in a dirty state from a first station (item 400 in Figure 1A; corresponds to applicant’s dirty environment) to a cleaning chamber (item 200 in Figure 1A) through an entrance valve (item 420 in Figure 1A) of the cleaning chamber; Par. 0047-0050 and 0065-0069).  The cleaning tool in the cleaning chamber then cleans the mask and the mask is then transferred in a cleaned state from the cleaning chamber to a second station (item 500 in Figure 1A; corresponds to applicant’s clean environment) through an exit valve (item 510 of Figure 1A) of the cleaning chamber (Par. 0069-0076).  Edo teaches that having 
Although Edo teaches that the second station (item 500 in Figure 1A) is separated from the first station (item 400 in Figure 1A) by the entrance valve (item 420 in Figure 1A) and exit valve (item 510 from left in Figure 1A) of the cleaning chamber, Edo does not explicitly teach isolating the second station from the first station during mask transfer.
Meulen teaches that when transferring a workpiece through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements (Par. 0156 and 0157).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo such that, when the cleaning chamber entrance valve and cleaning chamber exit valve do not need to be open for allowing mask transfer, the entrance and exit valves are closed so as to isolate the second station from the first station, thus advantageously preventing cross-contamination between the first and second stations.  In this method of Edo in view of Meulen, the cleaning chamber exit valve is closed when the mask is transferred from the first station to the cleaning chamber because the cleaning chamber exit valve does not need to be open during that transfer, and the cleaning chamber entrance valve is closed when the mask is transferred from the cleaning chamber to the second station because the cleaning chamber entrance valve does not need to be open during that 
The combination of Edo in view of Meulen does not explicitly teach that the second station is cleaner than the first station.  However, since the second station is downstream of the cleaning station and since the first station is upstream of the cleaning station, it is reasonably expected that the second station is cleaner than the first station simply because mask contaminants are removed in the cleaning chamber before the mask enters the second station, whereas a not-yet-cleaned mask is in the first station before being cleaned.  Thus, it is reasonably expected that the first station has a dirty environment commensurate with a dirtiest surface of the mask, and it is reasonably expected that the second station has an environment that is cleaner than the environment of the first station.  In this “reasonably expected” argument, since the cleaning chamber entrance and exit valves are closed when they don’t need to be open (that is, in the developed combination of Edo in view of Meulen, the cleaning chamber exit valve is closed when the mask is transferred from the first station to the cleaning chamber and the cleaning chamber entrance valve is closed when the mask is transferred from the cleaning chamber to the second station) so as to isolate the second 
With regard to claim 32, in the method of Edo in view of Meulen, the mask is loaded in the dirty state to an input load port (item 410 in Edo’s Figure 1A) when transferred into the first station (Par. 0065 of Edo).  
With regard to claim 33, in the method of Edo in view of Meulen, the mask is unloaded in a cleaned state from the second station to an output load port (item 520 in Edo’s Figure 1A; Par. 0076 of Edo).  
With regard to claim 34, the combination of Edo in view of Meulen does not explicitly teach closing the cleaning chamber exit valve before transferring the mask into the cleaning chamber by way of the cleaning chamber entrance valve.  However, Meulen teaches that when transferring a workpiece through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo in view of Meulen such that the cleaning chamber exit valve is closed before the mask is transferred into the cleaning chamber via the cleaning chamber entrance valve.  The cleaning chamber exit valve does not need to be open when transferring a mask into the cleaning chamber, and the motivation for performing the modification would be to prevent cross-contamination between the environments separated by the cleaning chamber exit valve.  
With regard to claim 36, the combination of Edo in view of Meulen does not explicitly recite closing the entrance valve of the cleaning chamber before transferring the cleaned mask from the cleaning chamber to the second station.  However, Meulen 
With regard to claim 37, in the method of Edo in view of Meulen, the cleaning chamber is maintained at 100 Pa or less during cleaning of the mask (Par. 0073 of Edo), and therefore, the pressure of the cleaning chamber has to be lowered at some point prior to opening the cleaning chamber exit valve such that a cleaned mask can be moved from the cleaning chamber to the second station.   
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2005/0121144 by Edo in view of U.S. 2007/0269297 by Meulen as applied to claim 31 above, and further in view of U.S. 2006/0102237 by Guet.
With regard to claim 39, the combination of Edo in view of Meulen does not teach cooling the environment of the second station.
Guet teaches that when trying to transfer a mask in an enclosed environment without the mask becoming contaminated with particle contaminants, it is advantageous to have a thermophoresis plate in the environment, wherein the thermophoresis plate is cooled in order to attract ambient particles by thermal migration such that those particles do not contaminate the mask (Abstract; Par. 0082 and 0135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo in view of Meulen such that the second section comprises a cooling thermophoresis plate that cools the environment of the second station in order to attract ambient particle contaminants by thermal migration.  In this method of Edo in view of Meulen, the thermophoresis plate protects the mask from particle contamination by attracting any ambient particles to itself.  The motivation for performing the modification was provided by Guet, who teaches that when trying to transfer a mask in an enclosed environment without the mask becoming contaminated with particle contaminants, it is advantageous to have a thermophoresis plate in the environment, wherein the thermophoresis plate is cooled in order to attract ambient particles by thermal migration such that those particles do not contaminate the mask.  
Claims 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2005/0121144 by Edo in view of U.S. 2007/0269297 by Meulen as applied to claim 31 above, and further in view of U.S. 2009/0065027 by Kawamura.  
With regard to claim 42, the combination of Edo in view of Meulen does not explicitly recite having a controller that can be considered an environmental control system.
Kawamura teaches that when processing wafers in a wafer-treating apparatus comprising gate valves (such as valves 133, 144, 154, and 162 in Figure 1), a control unit (item 300 in Figure 1) comprising a central processing unit can advantageously be used to control operations of the wafer-treating apparatus in an automated manner, including operations of the gate valves (Par. 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo in view of Meulen such that a control unit comprising a central processing unit is used to control operations of the wafer-treating system of Edo in view of Meulen in an automated manner, including operations of the entrance and exit valves (whose control results in the second station having a cleaner environment than the first station, as discussed above in the rejection of claim 21).  In this method of Edo in view of Meulen in view of Kawamura, the control unit reads on applicant’s environmental control system because control of the entrance and exit valves results in the second station having a cleaner environment than the first station.  The motivation for performing the modification was provided by Kawamura, who teaches that when processing wafers in a wafer-treating apparatus comprising gate valves, a control unit comprising a central processing unit can advantageously be used to control operations of the wafer-treating apparatus in an automated manner, including operations of the gate valves.
The combination of Edo in view of Meulen in view of Kawamura does not teach that the control unit is located in the environment of the second station.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo in view of Meulen in view of Rearrangement of Parts) that would still allow the control unit to successfully perform its role of controlling the wafer processing system.

Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive.
On page 6 of applicant’s arguments, applicant argues that “the Examiner’s arguments in the appendix of the Advisory Action are replete with the erroneous assumption that the mere introduction of a dirty workpiece makes it so that an environment can be considered as dirty as the introduced workpiece”.  Applicant argues the following:
The environments as disclosed by, e.g. Tanaka explicitly requires the environment to remain at a level 10 or higher.  Introducing a workpiece that is dirty does not result in the level 10 cleanliness environment becoming dirty commensurate with the dirtiest surface of the introduced workpiece, as the environment is constantly being filtered in order to remain at a level 10 or higher.  The Examiner’s assumption again is simply unreasonable as the references cited require that the environment a specific cleanliness level (in Tanaka’s case maintained at a level 10 or higher) and the mere fact that a workpiece being introduced in that clean environment is dirty or cleaned does not result in the environment becoming dirtier.  The Examiner’s assumption is unreasonable in view of the teachings of Tanaka, Meulen, and their combination and should be reconsidered.

This line of argument is not persuasive.  If a dirty workpiece is brought into a clean environment, that environment can be considered as dirty as the dirtiest surface 
On page 6 of applicant’s arguments, applicant argues the following:

Claim 21 recites “transferring the workpiece in a dirty state from a first station with a dirty environment commensurate with a dirtiest surface of the dirty workpiece to a chamber…and isolating the second station from the first station so that an environment of the second station is controlled cleaner than the dirty environment [which is dirty commensurate with the dirtiest surface of the dirty workpiece] of the first station so as to receive the workpiece cleaned from the chamber.”  The combination of Tanaka and Meulen does not disclose or suggest this feature of Applicant’s claim 21.  

This line of argument is not persuasive.  Firstly, it is noted that applicant’s claim 21 now recites “continuously controlled cleaner” instead of just “controlled cleaner”.  As 
Applicant’s arguments point out that Tanaka reference by itself does not teach all the claim limitations of claim 21.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 7 of applicant’s arguments, applicant argues that “Tanaka only teaches that each transport path (4a, 4b) within the apparatus is kept at least at a cleanliness 
On page 8 of applicant’s arguments, applicant argues the following:
While it may be true that gate valves isolate the processing chamber to prevent cross contamination, this isolation does not teach “isolating the second station from the first station so that an environment of the second station is continuously controlled cleaner than the dirty environment [which is dirty commensurate with a dirtiest surface of the dirty workpiece] of the first station…”  Neither Tanaka or Meulen, nor there combination explicitly or implicitly teaches, “an environment of the second station is continuously 

This line of argument is not persuasive.  As discussed in the examiner’s above rejection of claim 21, the combination of Tanaka in view of Meulen does not explicitly teach that the second station is cleaner than the first station.  However, since the second station is downstream of the cleaning station and since the first station is upstream of the cleaning station, it is reasonably expected that the second station is cleaner than the first station simply because wafer contaminants are removed in the cleaning chamber before the wafer enters the second station, whereas a not-yet-cleaned wafer is in the first station before being cleaned.  Thus, it is reasonably expected that the first station has a dirty environment commensurate with a dirtiest surface of the wafer, and it is reasonably expected that the second station has an environment that is cleaner than the environment of the first station.  In this “reasonably expected” argument, since the entrance and exit valves are closed when they don’t need to be open (that is, in the developed combination of Tanaka in view of Meulen, the cleaning chamber exit valve is closed when the wafer is transferred from the first station to the cleaning chamber and the cleaning chamber entrance valve is closed when the wafer is transferred from the cleaning chamber to the second station) so as to isolate the second station from the first station, the environment of the second station can be considered to be “continuously controlled” cleaner than the environment of the first station since this controlling of the entrance and exit valves is performed to prevent cross-contamination.  If this “reasonably expected” line of argument is not persuasive, 
On page 8 of applicant’s arguments, applicant argues that “while gate valves may control cleanliness in the second transport path to an extent, this control is not continuous.  While a gate is closed, the contaminants in the cleaning chamber are prevented from entering the second transport path, however, once the gate valves are 
On page 8 of applicant’s arguments, applicant argues the following:
Tanaka explicitly states that each of the environments of the transports paths are kept at the cleanliness level of 10 or higher.  The only reasonable expectation based on this disclosure is that both environments are at a class 10 or higher cleanliness and not that one environment is dirty commensurate with the dirtiest surface of the wafer.  Mere difference in cleanliness level between the environments is irrelevant with respect to the claim language (i.e., the claims don’t recite a mere difference in cleanliness but rather recite “dirty” = dirty commensurate with a dirtiest surface of the dirty workpiece and not some arbitrary cleanliness level difference which is all that the references allegedly teach per the Examiner’s own arguments).  The Examiner errors in considering the workpiece 

This line of argument is not persuasive.  If a dirty workpiece is brought into a clean environment, that environment can be considered as dirty as the dirtiest surface of the workpiece because said workpiece is now part of the environment.  Tanaka teaches keeping the substrate transfer path at a cleanliness level of class 10 or higher, sure, but that does not mean that Tanaka’s first station (item 4a in Figure 1) is a chamber that can somehow instantaneously clean a substrate placed inside it to the exact same cleanliness level of the first station itself.  Furthermore, the examiner is simply using applicant’s own reasoning.  In the examiner’s Non-Final Rejection dated 12/23/2020, the examiner presented 35 USC § 112, second paragraph, indefiniteness rejections for claims 21-40 over applicant’s use of the phrases “commensurate with the dirtiest surface of the dirty workpiece” (claim 21) and “commensurate with a dirtiest surface of the workpiece” (claim 31).  In response to those indefiniteness rejections, applicant presented persuasive arguments on 4/21/2021, and those arguments explicitly recite that “one skilled in the art would easily understand that as the workpiece enters the environment the environment becomes as dirty as the dirtiest surface of the workpiece”. 
On page 9 of applicant’s arguments, applicant argues the following:


This line of argument is not persuasive.  The examiner’s “assumption” that the second station has to be cleaner than a first station is only used in the examiner’s “reasonably expected” argument, and the “assumption” isn’t unfounded: since the second station is downstream of the cleaning station and since the first station is upstream of the cleaning station, it is reasonably expected that the second station is cleaner than the first station simply because wafer contaminants are removed in the 
On page 11 of applicant’s arguments, applicant begins discussing the examiner’s combination of Edo in view of Meulen used to reject claim 21.  Applicant argues that “claim 21 recites ‘isolating the second station from the first station so that an environment of the second station is continuously controlled cleaner than the dirty environment [which is dirty commensurate with the dirtiest surface of the dirty workpiece] of the first station so as to receive the workpiece cleaned from the chamber.’  The combination of Edo and Meulen does not disclose or suggest this feature of Applicant’s claim 21.”  This line of argument is not persuasive.  As discussed in the rejection of claim 21, the combination of Edo in view of Meulen does not explicitly teach that the second station is cleaner than the first station.  However, since the second 
Applicant’s arguments point out that Edo reference by itself does not teach all the claim limitations of claim 21.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Beginning on page 12 of applicant’s arguments, applicant argues that “while it may be true that gate valves isolate the processing chamber to prevent cross contamination, this isolation does not teach ‘isolating the second station from the first station so that an environment of the second station is continuously controlled cleaner 
This line of argument is not persuasive.  As discussed in the examiner’s above rejection of claim 21, the combination of Edo in view of Meulen does not explicitly teach that the second station is cleaner than the first station.  However, since the second station is downstream of the cleaning station and since the first station is upstream of the cleaning station, it is reasonably expected that the second station is cleaner than the first station simply because mask contaminants are removed in the cleaning chamber before the mask enters the second station, whereas a not-yet-cleaned mask is in the first station before being cleaned.  Thus, it is reasonably expected that the first station has a dirty environment commensurate with a dirtiest surface of the mask, and it is reasonably expected that the second station has an environment that is cleaner than the environment of the first station.  In this “reasonably expected” argument, since the cleaning chamber entrance and exit valves are closed when they don’t need to be open (that is, in the developed combination of Edo in view of Meulen, the cleaning chamber exit valve is closed when the mask is transferred from the first station to the cleaning chamber and the cleaning chamber entrance valve is closed when the mask is transferred from the cleaning chamber to the second station) so as to isolate the second 
On page 13 of applicant’s arguments, applicant argues that “while gate valves may control cleanliness in the second transport path to an extent, this control is not continuous.  While a gate valve is closed, the contaminants in the cleaning chamber are prevented from entering the second transport path, however once the gate valves are open that control of the cleanliness no longer exists, as both environments (the environment in the cleaning chamber and the second transport path would be uncontrollably connected to one another.”  This line of argument is a persuasive rebuttal of the examiner’s above rejections.  In the “reasonably expected” argument (of the combination of Edo in view of Meulen used to reject claim 21), since the entrance and exit valves are closed when they don’t need to be open (that is, in the developed combination of Edo in view of Meulen, the cleaning chamber exit valve is closed when the mask is transferred from the first station to the cleaning chamber and the cleaning chamber entrance valve is closed when the mask is transferred from the cleaning chamber to the second station) so as to isolate the second station from the first station, the environment of the second station can be considered to be “continuously controlled” cleaner than the environment of the first station since this controlling of the entrance and exit valves is performed to prevent cross-contamination.  As long as a gate vale is closed for a continuous period of time (ten seconds, for example), the valve is continuously closed during those ten seconds and continuously functioning to block contaminant movement during those ten seconds.  If the “reasonably expected” line of argument is not persuasive, here is another argument that is presented: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo in view of Meulen such that the isolating 
On page 13 of applicant’s arguments, applicant argues the following:
Edo discloses nothing regarding the cleanliness of any of the environments.  There is simply no reasonable expectation that any environment in Edo is dirty commensurate with the dirtiest surface of the wafer.  Mere difference in cleanliness levels between environments is irrelevant with respect to the claim language (i.e., the claims don’t recite mere difference in cleanliness but rather recite ‘dirty’ = commensurate with a dirtiest 

This line of argument is not persuasive.  If a dirty workpiece is brought into a clean environment, that environment can be considered as dirty as the dirtiest surface of the workpiece because said workpiece is now part of the environment.  The examiner is simply using applicant’s own reasoning.  In the examiner’s Non-Final Rejection dated 12/23/2020, the examiner presented 35 USC § 112, second paragraph, indefiniteness rejections for claims 21-40 over applicant’s use of the phrases “commensurate with the dirtiest surface of the dirty workpiece” (claim 21) and “commensurate with a dirtiest surface of the workpiece” (claim 31).  In response to those indefiniteness rejections, applicant presented persuasive arguments on 4/21/2021, and those arguments explicitly recite that “one skilled in the art would easily understand that as the workpiece enters the environment the environment becomes as dirty as the dirtiest surface of the workpiece”. 
On page 14 of applicant’s arguments, applicant reiterates applicant’s arguments from previous pages concerning the examiner’s combination of Edo in view of Meulen, and the examiner’s responses to those reiterated arguments remains the same.  
On page 15 of applicant’s arguments, applicant begins to address the examiner’s combination of Tanaka in view of Meulen used to reject claim 31.  Applicant argues that “the Examiner has merely repeated the rejection of claim 21 for claim 31 and has not addressed the differences between the claims, which is clear error.  The Examiner asserts that the mere recitation of Tanaka’s and Edo’s first station ‘corresponding to applicant’s dirty environment’ and Tanaka’s and Edo’s second station ‘corresponding to the applicant’s clean environment’ is the Examiner treating claim 31 different from claim 21.  Again, however, claim 31 is not the same as claim 21 and includes language such as ‘establishing two environments with different cleanliness levels interfacing a cleaning chamber, one of the two environments being dirty commensurate with a dirtiest surface of the workpiece to be received in a dirty state in the dirty environment’ where claim 21 has no such method step.  The Examiner’s failure to address this establishing language and merely repeat the rejection verbatim of claim 21 (but for adding corresponding to applicant’s dirty environment) is error.”  This argument is not persuasive.  In the examiner’s rejection of claim 31, the examiner recites that Tanaka’s first station (item 4a in Figure 1) corresponds to applicant’s dirty environment of claim 31, and the examiner recites that Tanaka’s second station (item 4b in Figure 1) corresponds to applicant’s clean environment of claim 31.  As discussed in the rejection of claim 31, the combination of Edo in view of Meulen does not explicitly teach that the second station is cleaner than the first station.  However, since the second station is downstream of the cleaning station and since the first station is upstream of the cleaning station, it is reasonably expected that the second station is cleaner than the first station simply because mask contaminants are removed in the cleaning chamber before the mask 
Applicant argues that “the Examiner has not addressed the claim language ‘establishing two environments with different cleanliness levels interfacing a cleaning chamber, one of the two environments being dirty commensurate with a dirtiest surface of the workpiece to be received in a dirty state in the dirty environment.  This argument is not persuasive.  As discussed in the rejection of claim 31, the combination of Edo in view of Meulen does not explicitly teach that the second station is cleaner than the first station.  However, since the second station is downstream of the cleaning station and 
Applicant’s arguments point out that Tanaka reference by itself does not teach all the claim limitations of claim 31.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 17 of applicant’s arguments, applicant argues that “neither Tanaka or Meulen, nor there combination explicitly or implicitly teaches, ‘that the clean one of the two environments is continuously controlled cleaner than the dirty one of the two environments [which is dirty commensurate with the dirtiest surface of the workpiece]’ and the Examiner’s line of argument regarding ‘reasonably expected’ (see item 62 on 
On page 17 of applicant’s arguments, applicant argues that “while gate valves may control cleanliness in the second transport path to an extent, this control is not continuous.  While a gate is closed, the contaminants in the cleaning chamber are prevented from entering the second transport path, however, once the gate valves are open that control of the cleanliness no longer exists, as both environments (the environment in the cleaning chamber and the second transport path would be uncontrollably connected to one another”.  This line of argument is a persuasive rebuttal 
On page 17 of applicant’s arguments, applicant argues the following:
Tanaka explicitly states that each of the environments of the transports paths are kept at the cleanliness level of 10 or higher.  The only reasonable expectation based on this disclosure is that both environments are at a class 10 or higher cleanliness and not that one environment is dirty commensurate with the dirtiest surface of the wafer.  Mere difference in cleanliness level between the environments is irrelevant with respect to the claim language (i.e., the claims don’t recite a mere difference in cleanliness but rather recite “dirty” = dirty commensurate with a dirtiest surface of the dirty workpiece and not some arbitrary cleanliness level difference which is all that the references allegedly teach per the Examiner’s own arguments).  The Examiner errors in considering the workpiece cleanliness and the environment cleanliness as the same thing (a dirty workpiece does not equal a dirty environment.  Indeed, the Examiner’s analysis on pages 29-50 of the Office Action focuses only on the relative cleanliness of the transport paths and not the cleanliness relative to the workpiece.  These environments are not disclosed as being dirty commensurate with the dirty surface of the workpiece.  There is absolutely no 

This line of argument is not persuasive.  If a dirty workpiece is brought into a clean environment, that environment can be considered as dirty as the dirtiest surface of the workpiece because said workpiece is now part of the environment.  Tanaka teaches keeping the substrate transfer path at a cleanliness level of class 10 or higher, sure, but that does not mean that Tanaka’s first station (item 4a in Figure 1) is a chamber that can somehow instantaneously clean a substrate placed inside it to the exact same cleanliness level of the first station itself.  Furthermore, the examiner is simply using applicant’s own reasoning.  In the examiner’s Non-Final Rejection dated 12/23/2020, the examiner presented 35 USC § 112, second paragraph, indefiniteness rejections for claims 21-40 over applicant’s use of the phrases “commensurate with the dirtiest surface of the dirty workpiece” (claim 21) and “commensurate with a dirtiest surface of the workpiece” (claim 31).  In response to those indefiniteness rejections, applicant presented persuasive arguments on 4/21/2021, and those arguments explicitly recite that “one skilled in the art would easily understand that as the workpiece enters the environment the environment becomes as dirty as the dirtiest surface of the workpiece”. 
On page 18 of applicant’s arguments, applicant argues the following:
The Examiner’s error also stems from the assumption that a second station has to be cleaner than a first station “because wafer contaminants are removed in the cleaning chamber.”  As noted above, what the Examiner fails to realize is that the mere fact that a wafer is dirty or cleaned does not necessarily result in the environments before or after 

This line of argument is not persuasive.  The examiner’s “assumption” that the second station has to be cleaner than a first station is only used in the examiner’s “reasonably expected” argument, and the “assumption” isn’t unfounded: since the second station is downstream of the cleaning station and since the first station is upstream of the cleaning station, it is reasonably expected that the second station is cleaner than the first station simply because wafer contaminants are removed in the cleaning chamber before the wafer enters the second station, whereas a not-yet-cleaned wafer is in the first station before being cleaned.  Thus, it is reasonably 
On page 21 of applicant’s arguments, applicant begins addressing the examiner’s use of Edo in view of Meulen to reject claim 31.  Applicant argues that “the Examiner has still failed to address the difference in claim language between claim 21 and 31 in view of Edo and Meulen, which is error”.  This argument is not persuasive.  As discussed in the examiner’s rejection of claim 31, the combination of Edo in view of Meulen does not explicitly teach that the second station is cleaner than the first station.  However, since the second station is downstream of the cleaning station and since the first station is upstream of the cleaning station, it is reasonably expected that the second station is cleaner than the first station simply because mask contaminants are removed in the cleaning chamber before the mask enters the second station, whereas a not-yet-cleaned mask is in the first station before being cleaned.  Thus, it is reasonably expected that the first station has a dirty environment commensurate with a dirtiest 
Applicant’s arguments point out that Edo reference by itself does not teach all the claim limitations of claim 31.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 22 of applicant’s arguments, applicant argues that “the combination of Edo and Meulen simply does not teach ‘establishing two environments with different cleanliness levels interfacing a cleaning chamber, one of the two environments with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
February 9, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714